Citation Nr: 1138802
Decision Date: 10/19/11	Archive Date: 12/06/11

DOCKET NO.  08-13 134	)	DATE OCT 19 2011
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach


 INTRODUCTION

The Veteran served on active duty from January 1963 to July 1971.  During part of that time, he had service in the Republic of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for hypertension and presents two theories of the case.  He states that his hypertension is due to his diabetes mellitus for which service connection has already been established.  Therefore, he maintains that service connection is warranted on a secondary basis.  In the alternative, he contends that his hypertension is the result of his exposure to Agent Orange during his service in the Republic of Vietnam.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (2011).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2011).  In this regard, any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.

Private medical records show that in June 2004, the Veteran was diagnosed with hypertension.

In September 2006, the Veteran was examined by VA to determine the nature and etiology of his hypertension.  Following that examination, the examiner concluded that the Veterans hypertension was not caused by or the result of his service-connected diabetes.  However, the examiner did not consider whether the Veterans hypertension had been aggravated by his service-connected diabetes mellitus.  Moreover, the Veteran did not consider whether the Veterans hypertension was the result of his exposure to Agent Orange in the Republic of Vietnam.  Such opinions are necessary to complete the determination as to whether service connection for the Veterans hypertension is warranted.  Accordingly, the case is REMANDED for the following actions:

1.  Return the report of the September 2006 VA examination to the VA physician who performed the examination or to an equally qualified VA physician.  The VA physician must review the report of the September 2006 VA examination, as well as all of the relevant evidence of record.  Then the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veterans hypertension has been aggravated by his service-connected diabetes mellitus, Type II.  In so doing, the VA examiner must determine whether there has been an increase in the severity of the hypertension that is proximately due to or the result of the service-connected diabetes, and not due to the natural progress of the hypertension.  Temporary or intermittent flare-ups of the Veterans hypertension are not sufficient to be considered aggravation unless the underlying pathology is worsened.  

The VA examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veterans hypertension is due to his exposure to Agent Orange in the Republic of Vietnam.  

2.  When the actions requested in part I have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for hypertension.  

If the benefit sought on appeal is not granted to the Veterans satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

